Exhibit 10.1

 

LOGO [g928201gra1.jpg]

May 7, 2015

Dr. Ilham Kadri

c/o Diversey Care

Amsterdam, the Netherlands

In re:    Offer of Relocation

Dear Ilham,

We are pleased to make the following offer of relocation to you, in your
capacity as President, Diversey Care, to Charlotte, North Carolina, the location
of our new global corporate headquarters and the global Diversey Care division.

 

  1. Upon relocation, your current employment agreement with Diversey Europe
Operations BV dated February 25, 2013 (the “Employment Agreement”) will
terminate without termination payments. It is estimated that your last day of
work in the Netherlands will be approximately July 31, 2015. You have accepted
an offer of employment and will become an employee of Sealed Air Corporation
(“Sealed Air”). You will commence work in Charlotte, North Carolina during the
summer months of 2015, with a specific date to be agreed upon to allow a smooth
transition for your child to begin school in Charlotte this coming fall. Your
employment with Sealed Air will be “at will,” meaning that you and Sealed Air
will be free to terminate your employment relationship at any time, with or
without cause.

 

  2. Upon relocation, your annual base salary will be USD $477,000, with an
Annual Incentive Plan bonus target of 65% of base salary and Long Term Incentive
Program target of 160% of base salary awarded in Performance Share Units (PSUs)
of Sealed Air Common Stock. The bonus is based upon achievement of identified
corporate and individual goals. You will be provided standard U.S. benefits in
accordance with the terms of the applicable plans, including the Profit Sharing
Plan and the 401k Thrift Plan. You will be covered by the Sealed Air Executive
Severance Plan, which provides for severance payments under certain
circumstances. You will also be eligible for four weeks of vacation.

 

  3. Sealed Air will cover the costs of your relocation under our standard
relocation policy for international relocation to the U.S., and for your
shipment of household goods we will also allow for the expense of a 100 foot
container. We have separately furnished you with a summary of these benefits. If
your employment is terminated by Sealed Air without “Cause” (as defined in the
Executive Severance Plan) at any time before March 31, 2018, Sealed Air will
also pay the cost of your relocation back to the Netherlands.

 

  4. Sealed Air will pay for your child’s private school tuition in Charlotte,
North Carolina for one full academic year beginning in the fall of 2015.

 

  5. Sealed Air will pay the following one-time lump sum amounts within 45 days
of your start date in the U.S.:

 

  a. $31,650 in lieu of a car benefit.

 

  b. $90,000, net of tax, to address the potential missed opportunity of a Dutch
tax advantage on your 2013-2015 PSU award.



--------------------------------------------------------------------------------

  6. After your 2015 U.S. relocation, if your total Sealed Air net income tax
due to the Dutch and U.S. authorities related to your currently outstanding
awards of PSUs granted in 2013, 2014 and 2015 (including the Special PSU
Outperformance Award granted in March 2014) is higher than the total amount you
would have paid had you only owed Sealed Air net income tax in the U.S., Sealed
Air will compensate you for the difference. Calculation of the difference will
account for Foreign Tax Credits realized in the U.S. in conjunction with any
Dutch tax due.

 

  7. Subject to approval by the Sealed Air Organization & Compensation
Committee, Sealed Air will cause your currently outstanding awards of PSUs
granted in 2013, 2014 and 2015 (including the Special PSU Outperformance Award
granted in March 2014) to be amended to provide that, in case of a termination
of your employment by Sealed Air without “Cause” (as defined in the applicable
award agreements) at any time before March 31, 2018, you will receive
“retirement” treatment under the applicable award agreement (i.e., pro rata
vesting based on actual performance results).

We look forward to your move to Charlotte. Please sign below indicating your
acceptance of this offer.

Sincerely,

 

/s/ Jerome A. Peribere

Jerome A. Peribere

President and Chief Executive Officer

Accepted:

 

/s/ Dr. Ilham Kadri

Dr. Ilham Kadri